                  Case 16-11953-MAM                  Doc 296         Filed 03/28/19     Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

IN RE:
                                                                            Case No.:           16-11953-MAM
DAVID ANTHONY ABDO AND
CARMEN SILVIA MORALES-ABDO,                                                 In proceedings under CHAPTER 11

         Debtors.
                                                          /

DEBTORS’ AGREED EX-PARTE MOTION TO AMEND AGREED ORDER GRANTING
IN PART, AND DENYING IN PART DEBTOR’S MOTION TO DETERMINE SECURED
    STATUS OF LIEN ON REAL PROPERTY HELD BY WELLS FARGO BANK,
 NATIONAL ASSOCIATION AS TRUSTEE FOR STRUCTURED ASSET MORTGAGE
  INVESTMENTS II INC., GREENPOINT MORTGAGE FUNDING TRUST 2005-AR4,
   MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-AR4 (ECF No. 155)

         COMES NOW, the Debtors in Possession, DAVID ANTHONY ABDO AND

CARMEN SILVIA MORALES-ABDO, by and through undersigned counsel, and hereby files

this Agreed Ex-Parte Motion to Amend Agreed Order Granting in Part, and Denying in Part

Debtor’s Motion to Determine Secured Status of Lien on Real Property held by Wells Fargo Bank,

National Association as Trustee for Structured Asset Mortgage Investments II, Inc., Greenpoint

Mortgage Funding Trust 2005-AR4, Mortgage Pass-Through Certificates, Series 2005-AR4 [ECF

No. 155] (“Order”) and in support of the Motion, the Debtors state as follows:

         1.        On February 11, 2016, the Debtors filed the instant case by the filing of a

voluntary Chapter 11 bankruptcy petition. [ECF No. 1].

         2.        On February 6, 2017, the Debtors filed their Amended Motion to Determine

Secured Status of Lien on Real Property Held by Wells Fargo Bank, National Association as

Trustee for Structured Asset Mortgage Investments II Inc., Greenpoint Mortgage Funding Trust

2005-AR4, Mortgage Pass-Through Certificates, Series 2005-AR4 [Re: 791 Haverhill Road N.,

West Palm Beach, FL 33415] [DE 107] (the “Motion”).
{00089576;2}
In re: David Anthony Abdo and Carment Silvia Morales-Abdo | 16-11953-MAM                              Page 1 of 2
Agreed Ex Parte Motion to Amend Agreed Order [ECF 107/155].
                  Case 16-11953-MAM                  Doc 296         Filed 03/28/19   Page 2 of 2



           3.      The Debtors and Creditor entered into an Agreed Order (“Agreed Order”) that

was entered by this Court on April 10, 2017. [ECF No. 155].

           4.      Due to potential conflicting language in the Agreed Order, the Parties have now

reached an agreement as to the Agreed Order, and now wish to enter into the attached Amended

Agreed Order.

           5.      As such, the Order should be amended to correctly reflect the intentions of the

Parties.

           WHEREFORE, the Debtors in Possession, DAVID ANTHONY ABDO AND

CARMEN SILVIA MORALES-ABDO, respectfully requests this Honorable Court to enter the

Agreed Amended Order to correctly reflect the intentions of the parties.

                          CERTIFICATE OF COMPLIANCE AND SERVICE

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A); and further certify that a true and correct
copy of the above referenced Pleading(s) has/have been sent via First Class U.S. Mail, properly
addressed and with correct postage, on all parties and/or electronically through CM/ECF, on
parties having appeared electronically in the instant matter on 22nd day of March 2019.

Dated: March 22, 2019                            Respectfully submitted,

                                                 LAW OFFICE OF ADAM I. SKOLNIK, P.A.

                                                   /s/ Adam I. Skolnik
                                                 ADAM I. SKOLNIK
                                                 FLORIDA BAR NO. 728081
                                                 ATTORNEY FOR DEBTORS IN POSSESSION:
                                                         DAVID ANTHONY ABDO AND CARMEN SILVIA
                                                 MORALES-ABDO
                                                 1761 WEST HILLSBORO BOULEVARD, SUITE 201
                                                 DEERFIELD BEACH, FLORIDA 33442
                                                 TELEPHONE:         561.265.1120
                                                 FACSIMILE:         561.265.1828
                                                 ASKOLNIK@SKOLNIKLAWPA.COM




{00089576;2}
In re: David Anthony Abdo and Carment Silvia Morales-Abdo | 16-11953-MAM                            Page 2 of 2
Agreed Ex Parte Motion to Amend Agreed Order [ECF 107/155].
